IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-21298
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EDWIN MICHAEL COOKE,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-448-1
                      --------------------
                        December 12, 2002

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Edwin Michael Cooke appeals his sentence following his

guilty plea to being a felon in possession of a firearm in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

     Cooke argues that the district court erred in increasing his

offense level pursuant to U.S.S.G. § 2K2.1(b)(5), which provides

for a four-level sentencing increase “[i]f the defendant used or

possessed any firearm or ammunition in connection with another


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-21298
                                -2-

felony offense.”   Cooke admits that the crack pipe, containing

drug residue, found in his possession was an instrumentality of

his personal drug use.   Other than his assertion that he did not

remember that the firearm was in the vehicle, Cooke has not

produced anything to show that the firearm could not have been

used to facilitate his drug-related activities.   United States v.

Armstead, 114 F.3d 504, 511-12 (5th Cir. 1997); United States v.

Condren, 18 F.3d 1190, 1199-1200 (5th Cir. 1994).   The district

court did not err in applying the enhancement to Cooke’s offense

because the firearm was possessed in connection with Cooke’s drug

possession within the meaning of U.S.S.G. § 2K2.1(b)(5).   See

United States v. Edwards, 65 F.3d 430, 432 (5th Cir. 1995).

     AFFIRMED.